December 1, 2011




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                            ANTONIO NUTALL, Appellant

NO. 14-10-01038-CV                       V.

                AMERICAN EXPRESS CENTURION BANK, Appellee
                          ____________________

      This cause, an appeal from the judgment in favor of appellee, American Express
Centurion Bank, signed September 3, 2010, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court's opinion.

      We order appellee, American Express Centurion Bank, jointly and severally, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.